The Honorable Mike Bearden State Senator P.O. Box 686 Osceola, Arkansas  72370
Dear Senator Bearden:
This is in response to your request for an opinion regarding accumulated unused sick leave.  You note in your correspondence that this question is asked with specific reference to Mr. Terry Hanners whose employment with the Arkansas Game and Fish Commission was recently terminated as a result of his municipal court conviction on misdemeanor theft charges.
According to the information submitted with your request, Mr. Hanners was placed on sick leave for a period of thirty (30) days beginning March 30, 1988 and was notified that his employment with the Commission would be terminated at the end of that thirty (30) day period.  He had accumulated ninety (90) days of sick leave. You have asked, specifically, whether the Game and Fish Commission must give Mr. Hanners all of the accumulated sick leave (90) days, or whether it may limit him to the thirty (30) days that was provided prior to his termination.
It must be concluded that Mr. Hanners is not entitled to an additional sixty (60) days of sick leave in this instance.  The Uniform Attendance and Leave Policy Act, which is codified at A.C.A. 21-4-201, et seq., provides for the accumulation of not more than ninety (90) days of sick leave.  See A.C.A.21-4-207(a)(2).  It is clear following a review of A.C.A. 21-4-206
that sick leave is designed to provide a mechanism by which current, active employees are paid during periods of incapacity. Provision is made for retention of accumulated sick leave credits following an employee's transfer between state agencies without a break in service.  A.C.A. 21-4-207(e)(3).  And accumulated sick leave may be restored to one's credit when a lay off is attributable to budgetary reasons or curtailment of activities, and reinstatement occurs within a period of six (6) months. A.C.A.21-4-207(e)(4).
However, no provision is made for a terminated employee's entitlement to accumulated sick leave following his or her termination.  This is in stark contrast to the liquidation of unused annual leave provided for under A.C.A. 21-4-205 as follows:
    (a)  Whenever an employee is separated from the agency by reason of resignation, layoff, termination of appointment, or dismissal, the unused annual leave to his credit as of his last duty date shall be liquidated by a lump sum payment, not to exceed thirty (30) working days, inclusive of holidays.
In the absence of a similar provision with respect to unused sick leave, it must be concluded that such leave is forfeited upon the effective date of resignation, layoff [except as provided under21-4-207(e)(4)], termination of appointment, or dismissal.  Thus, in response to your specific question, the Arkansas Game and Fish Commission cannot give Mr. Hanners any sick leave beyond the date of his termination of employment.  Rather, he is limited by law to the thirty (30) days taken prior to his termination.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
STEVE CLARK Attorney General